                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LORIE ANN BODFIELD,

               Plaintiff,
                                                       Civil Action 2:18-cv-536
                                                       Judge James L. Graham
       v.                                              Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Lorie Ann Bodfield (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for disability insurance benefits. This matter is before the United States Magistrate

Judge for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No. 15), the

Commissioner’s Memorandum in Opposition (ECF No. 16), Plaintiff’s Reply (19), and the

administrative record (ECF No. 8). For the reasons that follow, it is RECOMMENDED that the

Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner’s decision.

                                      I.      BACKGROUND

       Plaintiff filed her application for disability insurance benefits on July 28, 2014, alleging

disability since November 14, 2013. (R. at 174.) Plaintiff’s application was denied initially and

upon reconsideration. (R. at 59-86, 87-100.) Plaintiff sought a de novo hearing before an

administrative law judge. Administrative Law Judge Eric Westley (the “ALJ”) held a hearing on

April 13, 2017, at which Plaintiff, represented by counsel, appeared and testified. (R. at 30-56.)
On April 28, 2017, the ALJ issued a decision finding that Plaintiff was not disabled within the

meaning of the Social Security Act. (R. at 12-29.) On April 12, 2018, the Appeals Council

denied Plaintiff’s request for review and affirmed the ALJ’s decision. (R. at 1-6.) Plaintiff

timely filed this action for review. (ECF No. 1.)

         Plaintiff advances three errors in her Statement of Errors. Specifically, Plaintiff asserts

that remand is required because (1) the ALJ failed to find that Plaintiff had a severe impairment

as a result of pain in her right foot and elbow; (2) the ALJ failed to appropriately weigh the

medical source opinions; and (3) the ALJ’s decision is not supported by substantial evidence.

The undersigned limits her discussion of the record to evidence bearing on these contentions of

error.

                             II.     RELEVANT RECORD EVIDENCE

A.       Treating Providers

         1. Holzer Clinic

         Plaintiff first visited Holzer Clinic at its urgent care center on May 25, 2014, with

complaints of right ankle pain secondary to rheumatoid arthritis. Dr. Kristy Blum examined

Plaintiff and noted that she was able to ambulate without assistance, although Plaintiff

complained that weight bearing and walking exacerbated the pain. Dr. Blum noted an absence of

swelling. She noted tenderness of the right foot midfoot and normal range of motion in the foot

and ankle. An x-ray of Plaintiff’s foot demonstrated no obvious fracture and mild osteoarthritic

changes. Plaintiff was prescribed medication.

         On June 10, 2014, Plaintiff saw Dr. Penny Shelton of Holzer Clinic as a new patient for

purposes of establishing a new primary care physician relationship. Plaintiff complained of pain


                                                   2
in her hands, feet, elbows and knee, which she rated at a level 4 on a 10-point scale. Plaintiff

reported that she recently moved from Nevada and stated she “works in retail with setting up

displays.” (R. at 358.) She indicated that her boyfriend was in college and that the two “plan to

live here [in Ohio] 1.5 years and then travel the world.” (Id.) Plaintiff reported that she had tried

a certain medication for rheumatoid arthritis in the past, “but developed neuropathy severe so it

was stopped.” (Id.) She reported she still has numbness in the fingers and toes from trying that

medication. On physical exam, Dr. Shelton observed Plaintiff to be alert and oriented with

appropriate mood and affect with no tenderness of the neck. Plaintiff demonstrated full range of

motion in all four extremities and no muscle atrophy. Her gait was normal and she had no lower

extremity edema. Dr. Shelton prescribed medications and encouraged a nutrition approach to

address Plaintiff’s chronic pain.

       Plaintiff visited Dr. Julie C. Lew on June 18, 2014, with complaints that her vision had

become blurry, which she attributed to the failed medication attempt that caused her neuropathy.

Plaintiff indicated that she had taken Remicade for rheumatoid arthritis, but stated that she “now

only takes herbals and vitamins for symptoms.” (R. at 355.)

       Plaintiff saw Dr. Shelton on June 25, 2014, to discuss recent lab results. Plaintiff

reported her pain to be at a level 4 on a 10-point scale. Dr. Shelton discussed lab work and

instructed Plaintiff to return in three months.

       Plaintiff saw Dr. David C. Blevins at Holzer Clinic on June 27, 2014, with complaints of

knots in her elbows secondary to rheumatoid arthritis. Dr. Blevins noted “about a 3-4 cm size

around smooth, subcutaneous mass, consistent with either a lipoma or a fluid collection, like a

bursitis.” (R. at 349.) Plaintiff stated that this “gives her a little discomfort.” (Id.) Dr. Blevins


                                                  3
instructed Plaintiff to consult an orthopedic surgeon to determine whether these were bursitis, in

which case he would excise them.

       Plaintiff saw Patricia L. DeBruin, CNP, at Holzer Clinic on July 3, 2014, to examine the

nodules in her elbows, which she reported were causing “daily discomfort.” On exam, Plaintiff

demonstrated an ability to fully extend the right elbow with a lack of a few degrees in her ability

to extend the left elbow. Nurse DeBruin noted good flexion on both elbows. Nurse DeBruin

suggested Plaintiff follow up with Dr. Blevins to discuss surgical removal of the nodules.

       Plaintiff followed up with Dr. Blevins on July 15, 2014, at which time Dr. Blevins noted

that Plaintiff had nodules under each elbow due to rheumatoid arthritis and scheduled surgery.

(R. at 342.) On July 25, 2014, Dr. Blevins performed surgery on Plaintiff’s right elbow to

remove the nodules.

       Plaintiff saw Dr. Blevins again on August 12, 2014, for follow up and reported that “she

feels that the elbow was much improved and is pleased with the outcome.” (R. at 336.) Dr.

Blevins reported that Plaintiff “wishes to proceed with the same procedure on the other side.”

(R. at 336.) He indicated he would schedule the surgery.

       Plaintiff saw Dr. Shelton on August 14, 2014, with complaints of pain and edema in the

right foot since May. Dr. Shelton noted that previous an x-ray of Plaintiff’s foot revealed

osteoarthritis and that Plaintiff now reported worsening pain. Plaintiff complained of pain when

standing on her foot, though she also reported that it “sometimes does not hurt.” (R. at 334.)

Plaintiff reported that it “[h]urts on the top of the foot when lifting it a certain way,” and said she

“[d]oes not think this feels like her [rheumatoid arthritis].” (R. at 334.) Plaintiff presented in a

wheelchair and was noted to have right foot swelling on exam, with no tenderness in the heel, no


                                                   4
erythema and no warmth. Dr. Shelton ordered an MRI of the right foot with instructions to

follow up in one month.

        Plaintiff underwent an MRI of the right foot on August 29, 2014, which revealed a fluid

collection in her foot likely secondary to rheumatoid arthritis, soft tissue edema throughout the

foot and bone marrow edema about the distal portion of the 5th toe, and a boney deformity

secondary to rheumatoid arthritis.

        On September 3, 2014, Dr. Blevins surgically removed the rheumatoid nodules in

Plaintiff’s left elbow.

        Plaintiff saw Seth A. Kearney, D.P.M., of Holzer Clinic on September 10, 2014, with

complaints of right foot pain and edema since May. Plaintiff complained that “this pain is

different because her [rheumatoid arthritis] pain gets better throughout the day, whereas this pain

gets worse.” (R. at 328.) Plaintiff reported her pain as a level 6 on a 10-point scale. On exam,

Plaintiff was observed to have decreased bilateral range of motion. Dr. Kearney also observed

that Plaintiff’s “[b]ilateral toes 2-5 have extension/flexion contractures,” and noted a “cystic type

mass soft moveable on exam” that was more than edema. (R. at 329.) Dr. Kearney observed

that the August 29, 2014 MRI revealed fluid collection in the foot and administered injections to

treat the cystic lesion. (R. at 331.)

        Plaintiff saw Dr. Blevins again on September 19, 2014, for follow up, at which time Dr.

Blevins observed that Plaintiff’s surgical incision healed nicely and instructed Plaintiff to follow

up as needed.

        Plaintiff saw Dr. Shelton again on September 24, 2014, for a three-month recheck. On

exam, Plaintiff was alert and properly oriented. Dr. Shelton observed no lower extremity edema


                                                  5
and full range of motion in all four extremities. Dr. Shelton adjusted Plaintiff’s medications.

       Plaintiff saw Dr. Kearney on October 1, 2014, for complaints of a right ganglion.

Plaintiff reported “improvement of symptoms, but [said she] has not been on her feet as much as

she usually is.” (R. at 321.) Plaintiff denied pain on walking. Dr. Kearney recommended that

Plaintiff use proper shoes and employ proper footcare.

       Plaintiff saw Dr. Shelton again on October 29, 2014, with complaints of generalized joint

pain due to arthritis, which Plaintiff reported to be at a level of 7 on a 10-point scale. On exam,

Plaintiff was observed to be alert and properly oriented and to have no lower extremity edema.

She demonstrated normal range of motion in all four extremities.

       Plaintiff saw Dr. Shelton again on January 6, 2015, for joint pain, which Plaintiff reported

as an 8 on a 10-point scale. She also reported more swelling in her hands and right knee and feet

and complained of “hurting all over her body.” (R. at 315.) Plaintiff reported that the pain

medication she had been taking no longer works and asked to discuss stronger medication.

Plaintiff reported her pain as 5 on a 10-point scale. On exam, Dr. Shelton noted Plaintiff to be

alert and properly oriented. Plaintiff was in a “wheelchair today with knee brace on right knee.”

(R. at 317.) Dr. Shelton observed swelling in Plaintiff’s hand and knee, though she demonstrated

full range of motion in all four extremities. Dr. Shelton adjusted Plaintiff’s medications.

       Plaintiff saw Dr. Shelton again on April 2, 2015, at which time she complained of pain

and swelling in her right knee and stated that her middle finger on her right hand loses

circulation intermittently. (R. at 312.) Plaintiff reported her pain as a 5 on a 10-point scale. On

exam, Dr. Shelton noted Plaintiff to be alert and properly oriented. Dr. Shelton observed

swelling bilaterally in the hands and feet and in the left knee, though Plaintiff demonstrated full


                                                 6
range of motion in all four extremities. An x-ray of the left foot revealed moderate degenerative

changes suggestive of rheumatoid arthritis and osteoarthritis. X-rays of Plaintiff’s left and right

hand revealed moderate degenerative changes due to rheumatoid and osteoarthritic elements. An

x-ray of her knee revealed mild to moderate degenerative changes. Dr. Shelton maintained

Plaintiff on medications.

       Plaintiff visited Dr. Shelton again on July 17, 2015, with complaints of arthritic pain at a

level of 7 on a 10-point scale. Plaintiff reported that she recently returned from vacationing in

Canada where she received multiple insect bites. On exam, Plaintiff was alert and appropriately

oriented. She was observed to have bilateral hand and feet swelling and swelling in the right

knee, but was noted to have full range of motion in all four extremities. Dr. Shelton continued

Plaintiff on medications with instructions to return in three months for a checkup.

       Plaintiff saw Dr. Sheila Whitley of Holzer Clinic on October 14, 2016, with complaints

that she injured her right knee in August when she twisted and heard a pop, and that she

separately injured her left ankle around that time when she slid off the bed and hit her feet on the

floor. Plaintiff reported that she initially thought the pain was secondary to a flare-up of her

rheumatoid arthritis, but said that the pain has persisted despite completing a round of

Prednisone. Plaintiff complained of pain in the knee at a level 6 on a 10-point scale and in the

ankle at a level 3 on a 10-point scale with medications. On exam, Plaintiff was noted to be

ambulatory, but she had bilateral range of motion deficit of the knee. The left ankle showed

swelling. An x-ray of Plaintiff’s left ankle revealed minimal soft tissue edema with no fracture

or malalignment. An x-ray of her right knee that same day revealed mild osteoarthritis and

moderate joint effusion.


                                                  7
       Plaintiff saw Dr. Shelton on May 11, 2016, for joint pain, which she reported at a level 8

on a 10-point scale. Dr. Shelton noted Plaintiff to have swelling bilaterally in the hands and feet

and the right knee and left elbow. She had full range of motion in all four extremities. Dr.

Shelton continued Plaintiff on medications.

       On September 19, 2016, Plaintiff was seen for a recheck of medications and complained

of worsening of joint pain, including new pain burning in the left upper back. She reported she

felt her inflammation was worsening. Dr. Shelton observed Plaintiff to have bilateral hand, feet,

and right knee swelling, as well as left elbow swelling from rheumatoid arthritis, but reported

Plaintiff had full range of motion in all four extremities. Dr. Shelton continued Plaintiff on

medications.

       Plaintiff underwent an x-ray of her cervical spine on March 17, 2017, which revealed

degenerative disc disease and degenerative joint disease at C5-C6, and an x-ray of her lumbar

spine on that same date, which revealed degenerative disc disease and degenerative joint disease.

       On April 14, 2017, Plaintiff underwent an MRI of her cervical spine, which revealed

endplate changes at the C5-C6 and C6-C7 levels, a large central disk extrusion at the C4-C5

level that was causing mild canal and mild bilateral foraminal compromise, a broad-based disc

bulging and spurring at C5-C6 causing a mild degree of right foraminal narrowing, and no

significant left foraminal or canal narrowing. (R. at 57.)

       Dr. Shelton completed a residual functional capacity evaluation form on March 24, 2017,

in which she opined that Plaintiff meets Listing 14.09. (R. at 489.) She indicated Plaintiff has

rheumatoid arthritis and chronic pain for which her prognosis was “fair to poor.” (R. at 491.)

Dr. Shelton indicated that Plaintiff has reduced range of motion, muscle weakness, muscle


                                                 8
atrophy, muscle spasm, abnormal gait, fatigue, sensory changes, swelling, joint warmth, joint

deformity + instability, tenderness, reduced grip strength and impaired sleep. She opined that

Plaintiff can sit for one hour at a time, that she can stand for thirty minutes at a time, and that she

can sit, stand, and walk less than two hours in an 8-hour work day. She opined that Plaintiff can

only occasionally carry less than 10 pounds and rarely 10 pounds; that she can occasionally twist

and bend but rarely climb stairs; that she would need to take unscheduled breaks every hour; that

her legs should be elevated every 2 hours in an 8-hour work day; that she must use a cane or

other assistive device to stand and walk; that her pain frequently interferes with her attention and

concentration; and that she would need to be absent from work four or more days per month.

       2. Dr. Jason A. Reed

       On October 24, 2016, Plaintiff visited Dr. Jason A. Reed of Joint Implant Surgeons for an

evaluation of her right knee following an injury to the knee in late August. Plaintiff complained

of constant, moderate pain, swelling, popping, stiffness and instability for three months. She

reported she had been receiving outside treatment of ice and heat applications, prescription pain

medication, and home care. Dr. Reed noted that Plaintiff performs activities of daily living,

including being able to ascend and descend stairs without assistance of the railing. On exam, Dr.

Reed observed that an x-ray showed moderate right knee osteophyte formation and joint space

narrowing. He noted that no assistive devices were being used for ambulation. Dr. Reed

discussed treatment options with Plaintiff and recommended an MRI of her right knee.

       Plaintiff saw Dr. Reed again on December 19, 2016, for follow up, with continued

complaints of frequent, moderate pain, swelling, locking, catching and stiffness of the right knee.

Dr. Reed noted that Plaintiff was not using assistive devices for ambulation. Dr. Reed


                                                   9
recommended that Plaintiff undergo an MRI of her right knee to rule out a meniscus tear.

       Plaintiff saw Dr. Reed again on January 6, 2017, following an MRI that revealed a right

knee lateral meniscus tear, severe synovitis, and severe osteoarthritis. Plaintiff complained that

her pain was interfering with daily activities and sleep. Plaintiff decided to undergo a right total

knee arthroplasty. Plaintiff underwent a right total knee arthroplasty performed by Dr. Reed on

February 2, 2017.

B.     State Agency Physicians

       1. Consultative Examiner, Dr. Parsley

       On December 30, 2014, Plaintiff was examined by Deidre Parsley, D.O., at the request of

the state agency. Plaintiff reported that she experiences back pain, rheumatoid arthritis,

degenerative disc disease, and neuropathy of the hands and feet. (R. at 281.) She stated she was

diagnosed with rheumatoid arthritis in 2005, which she alleged causes stiffness of the joints in

her hands, knees, and feet that is worse in the mornings and that seems to get better as the day

goes on. She reported the pain as constant. She indicated the pain in her hands is worse with

driving, and the pain in the knees and feet is worse with prolonged sitting and standing. She

stated that her joints have never been aspirated or injected. She reported having had surgery to

remove the bursa and rheumatoid nodule from both elbows.

       Plaintiff further reported chronic numbness in her fingertips and toes and “some mild

decreased grip strength bilaterally” following a severe reaction to Remicade, a medication she

was prescribed to treat rheumatoid arthritis. (R. at 281.) Plaintiff also alleged back pain and

degenerative disc disease. She reported that the pain is located in the low back, which radiates

into the hips and the neck and is constant. She reported numbness and tingling of the arms and


                                                 10
weakness in her hand. She rated her pain to be a 5 out of 10 at its best and a 10 out of 10 at its

worst. (R. at 282.) Plaintiff reported that the pain worsens with sitting more than two hours,

standing more than half an hour, or walking more than an hour. She stated that she is unable to

lift and carry due to rheumatoid arthritis of the hands and knees. The examiner noted that

Plaintiff had not had a recent EMG/MVC study, and that she has not had physical therapy,

chiropractic treatment, spinal injections, or neck or back surgery. She takes medication for pain.

       On examination, Dr. Parsley observed that Plaintiff “ambulates with a right limp that is

not unsteady,” but noted she “does not require a handheld assistive device.” (R. at 284.) He

further reported that Plaintiff “appears stable and comfortable in the supine and sitting

positions.” (Id.) He observed that Plaintiff’s “shoulders, elbows and wrists are non-tender,”

though there was “swelling of the bilateral elbows” and an “enlargement noted of the bilateral

elbows likely secondary to rheumatoid arthritis.” (Id.) Dr. Parsley further reported that

“[e]xamination of the hands reveals tenderness, redness, and swelling of the bilateral MCP and

PIP joints,” with “no warmth noted” and “atrophy of the right thenar eminence.” (Id.) Plaintiff

was able to make a fist and her grip strength measured 8, 8, and 8kg of force on the right and 6,

8, and 8 kg of force on the left and 3.5/5 grip strength upon squeezing with the right hand and 4/5

with the left. Dr. Parsley observed that Plaintiff was able to write and pickup coins with either

hand without difficulty and that her range of motion of the joints of the fingers of both hands was

normal. (R. at 285.)

       Upon examining Plaintiff’s legs, Dr. Parsley reported that there was “no tenderness,

redness, warmth, swelling, fluid, laxity or crepitus of the knees, ankles or feet, with the exception

of tenderness of the anterior knees, swelling of the knees, and swelling of the bilateral ankles


                                                 11
which are worse on the right.” (Id.) He noted “rheumatoid nodules [] of the left leg great toe

and the right 5th toe.” (Id.) Examination of the cervical spine revealed “no tenderness over the

spinous processes [or] evidence of paravertebral muscle spasms.” (Id.) In addition, Dr. Parsley

reported that “[e]xamination of the dorsolumbar spine reveals normal curvature,” with “no

evidence of parabertebral muscle spasm” and “no tenderness to percussion of the dorsolumbar

spinous processes.” (Id.) A straight-leg test performed in the sitting and supine position was

normal. Dr. Parsley observed that Plaintiff “is able to stand on one leg at a time without

difficulty,” and that there was “no hip joint tenderness, redness, warmth, swelling or crepitus.”

(Id.)

        Dr. Parsley’s impression was that Plaintiff has a history of osteoarthritis; paresthesia of

the hands and feet; chronic cervicalgia; and chronic lumbalgia; and he also noted the existence of

x-ray evidence of degenerative disc disease at L5-S1; x-ray evidence of bilateral calcaneal spurs;

and MRI evidence of intermetatarsal neuroma and bursitis of the left foot. (R. at 286.) Dr.

Parsley noted that Plaintiff had swelling of both wrists and deformity of the wrists most likely

secondary to rheumatoid arthritis, along with tenderness, redness, and swelling of the hands. (R.

at 286.) Dr. Parsley observed, however, that fine manipulation was well preserved bilaterally.

He further observed full range of motion of the joints of the hands with the exception of the left

PIP joint which was limited in extension to 10 degrees. Dr. Parsley observed tenderness of the

anterior knees and swelling of the knees, swelling of both ankles worse on the right, difficulty

with balance, and an inability to walk on the heels or toes or squat. In addition, Dr. Parsley

observed decreased range of motion of the left elbow and bilateral wrists and bilateral knees and

bilateral ankles, consistent with rheumatoid arthritis.


                                                 12
       As for the cervicalgia and lumbalgia, Dr. Parsley noted that Plaintiff’s sensation was

intact except for decreased sensation of the feet but noted that deep tendon reflexes were normal.

Plaintiff demonstrated decreased range of motion of the cervical and dorsolumbar spine.

Plaintiff was noted to have decreased sensation to pinprick and light touch on the feet but her

deep tendon reflexes were normal and her muscle tone was good.

       Ultimately, Dr. Parsley opined that Plaintiff’s “ability to perform work-related activities

such as bending, stooping, lifting, walking, crawling, squatting, carrying and traveling as well as

pushing and pulling heavy objects appears to be at least moderately to severely impaired due to

the objective findings described above.” (R. at 287.)

       2. State Agency Reviewing Physician, Dr. Villanueva

       On May 4, 2015, Esberdado Villanueva, M.D., reviewed Plaintiff’s medical records.

Based upon that review, Dr. Villanueva opined that Plaintiff is limited to carrying 10 pounds

occasionally; to standing or walking for 4 hours of the day; to sitting 6 hours in an 8-hour work

day; and that she was limited in her ability to push and pull in the upper and lower extremities in

that she could only occasionally operate foot controls and frequently push and pull hand controls

with both upper extremities; that she could occasionally climb ramps and stairs; that she could

never climb ladders, ropes, or scaffolds, and frequently balance, stoop, kneel and crawl; and that

she could only occasionally crouch. Dr. Villanueva opined that these limitations were due to

symptoms of rheumatoid arthritis, and also noted that because of a decreased sensation to her

feet, Plaintiff should never climb ladders, ropes or scaffolds. (R. at 96.) He further opined that

Plaintiff is limited in her ability to perform hand handling due to atrophy and swelling in the

hands secondary to rheumatoid arthritis, and that she should avoid hazards due to neuropathy.


                                                13
C.     The ALJ’s Decision

       On April 28, 2017, the ALJ issued his decision. (R. at 15-24.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff has not engaged in substantial gainful

activity since November 14, 2013. (R. at 17.) The ALJ found that Plaintiff has the severe

impairments of rheumatoid arthritis, degenerative joint disease of the knees, status post right

total knee replacement; mild degenerative disc disease of the cervical and lumbar spine; and

degenerative joint disease of the bilateral hands and left foot. (Id.) He further found that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(R. at 15.) At step four of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, the undersigned finds that the


1. Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant's severe impairments, alone or in combination, meet or equal
          the criteria of an impairment set forth in the Commissioner's Listing of
          Impairments, 20 C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant's residual functional capacity, can the claimant
          perform his or her past relevant work?

       5. Considering the claimant's age, education, past work experience, and residual
          functional capacity, can the claimant perform other work available in the
          national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                14
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(a) and 416.967(a) except for the following limitations. The
       claimant can stand or walk four hours at an eight-hour workday, and can sit for six
       hours of an eight-hour workday. The claimant can frequently push or pull, or
       operate hand controls with the bilateral upper extremities. The claimant can
       occasionally operate foot controls with the bilateral lower extremities. The
       claimant can occasionally climb ramps or stairs, but never climb ladders, ropes, or
       scaffolds. The claimant can frequently balance, stoop, or kneel; can occasionally
       crouch; and can frequently crawl. The claimant can frequently handle or finger
       bilaterally. The clamant must avoid concentrated exposure to extreme cold. The
       claimant must avoid all exposure to hazards such as unprotected heights, moving
       machinery, or commercial driving.

(R. at 19.) Relying on testimony from a vocational expert, the ALJ found that Plaintiff is able to

perform past relevant work as a check cashier. (R. at 23.) The ALJ therefore concluded that

Plaintiff was not disabled under Section 1614(a)(3)(A) of the Social Security Act. (R. at 24.)

                                 III.    STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

                                                 15
Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                         IV.   ANALYSIS

          Plaintiff contends that remand is proper because (1) the ALJ failed to find that Plaintiff

had a severe impairment as a result of swelling and pain in the right foot and elbow; (2) the ALJ

failed to appropriately weigh the medical source opinions; and (3) the ALJ’s decision is not

supported by substantial evidence. The undersigned finds these contentions of error to be

without merit, for the reasons discussed below.

A.        Severe Impairment Related to Foot and Elbow Conditions

          Plaintiff contends that the ALJ erred in failing to find Plaintiff had a severe impairment

due to pain and swelling in the right foot and elbow. At step two of the sequential evaluation

process, Plaintiff bears the burden of proving the existence of a severe, medically determinable

impairment that meets the twelve-month durational requirement. See Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 474 (6th Cir. 2003); Harley v. Comm’r of Soc. Sec., 485 F. App’x 802, 803-


                                                   16
04 (6th Cir. 2012). The United States Court of Appeals for the Sixth Circuit has construed a

claimant’s burden at step two as “a de minimis hurdle in the disability determination process.”

Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). The inquiry is therefore “employed as an

administrative convenience to screen out claims that are ‘totally groundless’ solely from a

medical standpoint.” Id. at 863 (quoting Farris v. Sec’y of Health & Hum. Servs., 773 F.2d 85,

90 n.1 (6th Cir. 1985).

       Where the ALJ determines that a claimant had a severe impairment at step two of the

analysis, “the question of whether the ALJ characterized any other alleged impairment as severe

or not severe is of little consequence.” Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803,

(6th Cir. 2003). Instead, the pertinent inquiry is whether the ALJ considered the “limiting effects

of all [claimant’s] impairment(s), even those that are not severe, in determining [the claimant’s]

residual functional capacity.” 20 C.F.R. § 404.1545(e); Pompa, 73 F. App’x at 803 (rejecting the

claimant’s argument that the ALJ erred by finding that a number of her impairments were not

severe where the ALJ determined that claimant had at least one severe impairment and

considered all of the claimant’s impairments in her RFC assessment); Maziarz v. Sec’y of Health

& Hum. Servs., 837 F.2d 240, 244 (6th Cir. 1987) (same).

       Here, because the ALJ determined that Plaintiff has several severe impairments at step

two of the sequential analysis, the question is whether the ALJ appropriately considered any

limiting effects caused by Plaintiff’s foot and elbow pain and swelling in assessing Plaintiff’s

RFC. The undersigned concludes that he did. The RFC assessed by the ALJ includes limitations

on Plaintiff’s ability to stand; walk; climb ramps, stairs, ropes and scaffolds; crouch; and operate

foot controls, among other things. (R. at 19.) In imposing these limitations, the ALJ considered


                                                 17
Plaintiff’s allegations concerning her feet and elbows. For example, the ALJ acknowledged

Plaintiff’s allegations of daily pain that she claims limits her ability to use her upper extremities.

(R. at 20.) He also acknowledged that Plaintiff reported difficulty standing and walking due to

foot pain. The ALJ explicitly considered medical records documenting degenerative changes in

the feet, including an MRI of Plaintiff’s right foot that revealed fluid collection within the sheath.

Id. (citing Exs. 3F and 10F.) Plaintiff subsequently received injections to treat cystic lesions in

that foot. The ALJ also considered Plaintiff’s May 25, 2015 trip to an urgent care facility at

Holzer Clinic with complaints of foot pain. (R. at 21.) In addition, the ALJ expressly

acknowledged that Plaintiff’s “treatment throughout 2014 was primarily focused on right foot

and bilateral elbow pain.” (R. at 21.)

       Ultimately, the ALJ concluded that Plaintiff’s foot and elbow pain caused limitations

consistent with the RFC he assessed. As for Plaintiff’s elbow, the ALJ stated that Plaintiff

“underwent excision of rheumatoid nodules and reported significant relief of pain from that

procedure.” (R. at 21.) The ALJ pointed out that until Plaintiff’s May 25, 2015 urgent care visit

for foot pain, “[t]here was no evidence of treatment at or around the time of the alleged onset in

November 2013.” (R. at 21.) The ALJ also pointed out that although a failed treatment “caused

lasting neurological symptoms including . . . neuropathy” first confirmed on an EMG and nerve

conduction study in 2007, “there were no subsequent studies demonstrating further changes in

the extremities.” (R. at 21.) In addition, the ALJ emphasized that Plaintiff “was able to work for

several years after the onset of her medication-induced neuropathy in a job requiring medium

exertion levels setting up merchandise displays, suggesting those changes were not as limiting as

she currently reports.” (R. at 21.)


                                                  18
       The ALJ also pointed out that in October 2014 Plaintiff reported improvement in

symptoms related to her feet, including a report of no pain when walking. (R. at 21.) He also

noted that Plaintiff “routinely reported relatively mild or moderate pain levels throughout 2014,

generally between a 2 and a 5 on a 10-point scale. The ALJ emphasized that throughout 2014

Plaintiff consistently presented in no acute distress and that physical examination findings

generally failed to demonstrate motor, neurological, or gait deficits, as well as that Plaintiff

retained full range of motion and had no edema. (R. at 21.) Although the ALJ recognized that

Plaintiff reported subjective increases in pain in 2015 and 2016, he noted that Plaintiff’s

treatment remained very conservative in nature during this period and occurred at very routine

intervals. (R. at 21.) He pointed out that Plaintiff saw her primary care physician only three

times in 2015, and she “received no treatment from specialists, suggestive of symptoms that were

well-controlled with routine outpatient treatment.” (R. at 21.) Ultimately, the ALJ’s analysis of

this evidence, combined with Plaintiff’s ability to perform activities of daily living independently

without assistance and other record evidence, led the ALJ to reasonably conclude that Plaintiff’s

allegations regarding the intensity of her foot and elbow pain are not supported by the record.

See R. at 21 (concluding that the “record fails to demonstrate evidence of persistent pain levels

or other symptoms” to the extent alleged by Plaintiff).

       In light of the ALJ’s thorough analysis related to Plaintiff’s foot and elbow symptoms,

the undersigned rejects Plaintiff’s assertion that the ALJ made “no attempt [] to examine and

evaluate the impact of [Plaintiff’s] right foot or elbow impairments” in assessing Plaintiff’s RFC.

(SOE at 11, ECF No. 15.) Finding no error in the ALJ’s analysis regarding Plaintiff’s right foot




                                                 19
and elbow conditions, the undersigned RECOMMENDS that Plaintiff’s first contention of error

be OVERRULED.

B.     Weighing of Medical Source Opinions

       Plaintiff next contends that the ALJ erred in weighing the medical source opinions of

record. The undersigned disagrees. The ALJ must consider all medical opinions that he or she

receives in evaluating a claimant’s case. 20 C.F.R. § 416.927(c) (“Regardless of its source, we

will evaluate every medical opinion we receive.”). The applicable regulations define medical

opinions as “statements from acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(1); see also SSR 96–8p, 1996 WL 374184, *7 (July 2, 1996) (“The RFC assessment

must always consider and address medical source opinions.”).

       Like other medical source opinions, the ALJ must consider state agency medical

opinions. See 20 C.F.R. § 416.913a(b)(1) (“Administrative law judges are not required to adopt

any prior administrative medical findings, but they must consider this evidence according to §§

416.920b, 416.920c, and 416.927, as appropriate, because our Federal or State agency medical or

psychological consultants are highly qualified and experts in Social Security disability

evaluation.”); SSR 96-6p, 1996 WL 374180, *2 (July 2, 1996) (administrative law judges are

required to consider state agency medical “findings of fact about the nature and severity of an

individual’s impairment(s) as opinions of nonexamining physicians and psychologists.

Administrative law judges and Appeals Council are not bound by findings made by State agency

. . . but they may not ignore these opinions and must explain the weight given to the opinions in


                                                20
their decisions.”) (emphasis added).

          The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R. §

416.927(c)(2); Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). If the treating

physician’s opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the claimant's] case

record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors-namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source-in
          determining what weight to give the opinion.

Id. Further, an ALJ must “always give good reasons in [the ALJ’s] notice of determination or

decision for the weight [the ALJ] give[s] your treating source's opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth


                                                  21
Circuit has stressed the importance of the good-reason requirement:

        The requirement of reason-giving exists, in part, to let claimants understand the
        disposition of their cases,” particularly in situations where a claimant knows that
        his physician has deemed him disabled and therefore “might be especially
        bewildered when told by an administrative bureaucracy that she is not, unless some
        reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
        Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
        rule and permits meaningful review of the ALJ’s application of the rule. See
        Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 Fed. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

        “In appropriate circumstances, opinions from State agency medical and psychological

consultants and other program physicians and psychologists may be entitled to greater weight

than the opinions of treating or examining sources.” SSR 96-6p, 1996 WL 374180, *3; see also

Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 834 (6th Cir. 2016) (state-agency medical

consultants are “highly qualified physicians and psychologists who are experts in the evaluation

of the medical issues in disability claims under the [Social Security] Act;” thus, in some cases,

“an ALJ may assign greater weight to a state agency consultant’s opinion than to that of a

treating . . . source.” (first alteration in original) (internal quotation marks omitted)); Hoskins v.

Comm’r of Soc. Sec., 106 F. App’x 412, 415 (6th Cir. 2004) (“State agency medical consultants

                                                  22
are considered experts and their opinions may be entitled to greater weight if their opinions are

supported by the evidence.”).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       Here, Plaintiff asserts that the ALJ erred in weighing the opinions of Drs. Shelton and

Parsley. The undersigned disagrees. The ALJ declined to assign controlling weight to the

functional capacity questionnaire completed by Dr. Shelton and provided good reasons for doing

so. First, the ALJ noted that although Dr. Shelton stated in that form that Plaintiff requires a

cane for walking, “the evidence as a whole fails to demonstrate that [Plaintiff] had an inability to

ambulate effectively or required a hand-held assistive device.” (R. at 21.) As the ALJ pointed

out, Plaintiff testified that she used a cane for approximately eight weeks prior to the

administrative hearing, but “she reported that this has been in her acute recovery from knee

surgery.” (R. at 21.) The ALJ cited other treatment records noting that Plaintiff ambulates

effectively and found that the “weight of the evidence fails to corroborate Dr. Shelton’s

observation in her March 2017 checklist that the claimant requires a cane for walking distances.”

(R. at 22.) Furthermore, the ALJ determined that Dr. Shelton’s remaining opinions regarding

Plaintiff’s physical limitations “were inconsistent with the evidence, including [Dr. Shelton’s]

own progress notes.” (R. at 22.) As the ALJ emphasized, Dr. Shelton’s records failed to

demonstrate an “inability to ambulate effectively or perform gross and fine movements


                                                 23
effectively,” contrary to Dr. Shelton’s opinion. (R. at 22.) The ALJ similarly noted the lack of

“complaints of severe fatigue, fever, malaise, or involuntary weight loss,” which are criteria of

listing 14.09, despite Dr. Shelton’s opinion that Plaintiff meets that listing.2 (R. at 22.) In

addition, the ALJ noted that Dr. Shelton has treated Plaintiff conservatively and at routine

intervals, which is inconsistent with the limitations set forth in her opinion. Ultimately, the ALJ

acknowledged that “Dr. Shelton offered this opinion in March 2017 as [Plaintiff] was recovering

from her February 2017 knee replacement, so it may have represented [Plaintiff’s] acute

functioning during that recovery period rather than her baseline functioning” for the period under

consideration. (R. at 22.) The undersigned finds no error in the ALJ’s analysis or weighing of

Dr. Shelton’s opinion.

       The undersigned likewise finds no error in the ALJ’s consideration and weighing of Dr.

Parsley’s opinion. The ALJ analyzed Dr. Parsley’s opinion as follows:

       The undersigned also gives little weight to the opinion of the consultative
       examining physician, Dr. Parsley, who opined ‘the claimant’s ability to perform
       work-related activities such as bending, stooping, lifting, walking, crawling,
       squatting, carrying and traveling as well as pushing and pulling heavy objects
       appears to be at least moderately to severely limited due to the objective findings
       described above.’ (Exhibit 2F, p.7.) Those objective findings referred to decreased
       sensation to pinprick and light touch of the feet, and some demonstrated difficulty
       with balance. Still, deep tendon reflexes were normal and muscle tone was good.
       There was no tremor or clonus. The claimant’s grip strength was somewhat
       decreased, with 3.5/5 on the right and 4/5 on the left, but still she was able to pick
       up a coin a and write with no limitations. (Exhibit 2F, p. 8-9.) This opinion was
       non-specific regarding the claimant’s maximum work-related abilities, and the
       assessment of ‘severe’ limitations is inconsistent with the findings of good retained
       strength, ability to manipulate small objects despite her arthritic changes in her
       upper extremities, and ability to walk without the aid of an assistive device.


2 Plaintiff does not contend that the ALJ erred in finding Plaintiff does not meet listing 14.09.
Dr. Shelton’s opinion that she did, however, reasonably led the ALJ to accord it less weight
given the demonstrable lack of evidence to support a finding that Plaintiff meets that listing.

                                                  24
        Further, this assessment of ‘severe’ limitations is inconsistent with the
        contemporaneous treatment notes at that time, which demonstrated that she had
        some generalized pain but physical examinations were relatively unremarkable and
        she routinely presented without acute distress.

(R. at 22-23.) The undersigned finds the ALJ’s analysis of Dr. Parsley’s opinion to be thorough

and supported by substantial evidence.

        Plaintiff disagrees, arguing that the ALJ erred in failing to expressly consider the factors

set forth in 20 CFR § 404.1527 when weighing the opinions of Drs. Shelton and Parsley. (SOE

16, ECF No. 15.) The ALJ, however, is not required to explicitly mention each of the criteria

found in the regulations. See Tilley, 394 F. App’x at 222 (the ALJ is not required to explicitly

address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion

evidence within the written decision); Prince v. Astrue, No. 2:10-cv-000008, 2011 WL 1124986,

at *4 (S.D. Ohio Mar. 22, 2011) (same). Plaintiff also takes issue with the ALJ’s decision to

assign greater weight to Dr. Villanueva, a non-examining source, than he did to Drs. Shelton and

Parsley, pointing out that Dr. Villanueva “had no awareness of [Plaintiff’s] medical course in the

two years which followed” his opinion. (Id. at 17.) Although Dr. Villanueva did not have the

benefit of subsequent treatment notes at the time he rendered his May 4, 2015 opinion, the ALJ

did. The ALJ considered Plaintiff’s treatment records from that period and weighed them in a

manner that is supported by substantial evidence, as discussed above and below. It is therefore

RECOMMENDED that Plaintiff’s second contention of error be OVERRULED.

   C.      The ALJ’s Decision is Supported by Substantial Evidence

        Finally, the undersigned rejects Plaintiff’s contention that the ALJ’s decision is not

supported by substantial evidence. As set forth above, the Court must consider whether the

ALJ’s decision is supported by “substantial evidence,” which is “more than a scintilla of

                                                 25
evidence but less than a preponderance,” and constitutes “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Rogers, 486 F.3d at 241 (internal

quotation marks and citation omitted). “[I]f substantial evidence supports the ALJ’s decision,

this Court defers to that finding even if there is substantial evidence in the record that would

have supported an opposite conclusion.” Blakley, 581 F.3d at 406 (internal quotation marks and

citation omitted).

       Here, Plaintiff advances several arguments in an effort to establish that the ALJ’s

decision is not supported by substantial evidence, none of which is convincing. For example,

Plaintiff contends that the ALJ incorrectly found at step two that Plaintiff has only “mild”

degenerative disc disease even though a March 2017 x-ray showed “marked” and “severe”

narrowing at levels C5-C6 and L5-S1, respectively. (SOE 8-9, ECF No. 15.) As the

Commissioner points out, however, the x-ray in question yielded a finding of degenerative disc

disease without specifying whether it was mild or severe, and numerous diagnostic tests in the

record revealed only mild narrowing or other deformities. (Op. at 9, ECF No. 16.) More

importantly, however, the ALJ’s characterization of Plaintiff’s degenerative disc disease at step

two is of little consequence because the ALJ appropriately considered the limiting effects

resulting from Plaintiff’s degenerative disc disease in assessing Plaintiff’s RFC. See, e.g., R. at

20 (discussing Plaintiff’s allegations of difficulty standing and walking due to back pain); see

also Pompa, 73 F. App’x at 803. In fact, the ALJ later stated that Plaintiff had “mild to moderate

degenerative changes in the . . . cervical and lumbar spine,” and went on to acknowledge that

“[t]he evidence clearly documents some degenerative and inflammatory changes of the . . . spine

that would restrict the claimant’s ability to lift and carry more than very light objects, as well as


                                                  26
would limit her ability to stand and walk for prolonged periods.” (R. at 20.) Ultimately, the ALJ

concluded that “the record fails to demonstrate evidence of persistent pain levels or other

symptoms that would preclude the above range of full-time sedentary work.” (R. at 20.)

Because the ALJ appropriately considered any limiting effects from Plaintiff’s spine condition

when assessing Plaintiff’s RFC, his characterization of the severity of Plaintiff’s disc disease at

step two does not render his opinion unsupported by substantial evidence.

       Plaintiff also maintains that the ALJ indicated Plaintiff’s hand and foot impairments were

caused by “degenerative joint disease” rather than osteoarthritis and rheumatoid arthritis. (SOE

9, ECF No. 15.) The Commissioner counters that degenerative joint disease is also known in the

medical community as osteoarthritis, citing the American Academy of Physical Medicine and

Rehabilitation in support. (Op. 7, ECF No. 16.) In her Reply, Plaintiff contends that

degenerative joint disease is not synonymous with rheumatoid arthritis and insists the ALJ’s

“misunderstanding” regarding the difference between degenerative joint disease and rheumatoid

arthritis is “significant” because it “suggests that the ALJ . . . presumed him to have an

understanding of the impairments about which he was speaking.” (Reply 3, ECF No. 19.) The

undersigned need not resolve whether the term “degenerative joint disease” is interchangeable

with “rheumatoid arthritist” or “osteoarthritis,” however, because the ALJ appropriately

considered limitations resulting from Plaintiff’s hand and foot impairments in assessing her RFC,

as set forth in Section IV.A. above.

       Plaintiff also contends that the ALJ only cited evidence that favors a finding of non-

disability while ignoring evidence that supports Plaintiff’s allegations. For example, Plaintiff

points to various medical records that document complaints of pain and swelling in the hands


                                                 27
and contends that “[n]one of the physical findings [in those records] was found in the ALJ’s

rendition of the evidence in which he found [Plaintiff’s] pain complaints [regarding her hands]

were ‘inconsistent’” with the record. (SOE 13-14, ECF No. 15.) Plaintiff also takes issue with

the ALJ’s failure to explicitly mention certain findings set forth in Dr. Parsley’s opinion. (SOE

14, ECF No. 15.) She also takes issue with the ALJ’s conclusion that Dr. Parsley’s opinion is

inconsistent with contemporaneous treatment notes, pointing out that she treated with Dr.

Shelton within a week of seeing Dr. Parsley and had complaints of pain at a level 8 on a 10-point

scale during that visit. (Reply 6, ECF No. 19.) It is well established, however, that an ALJ is not

required to “discuss every piece of evidence in the record to substantiate [his] decision.” Conner

v. Comm’r of Soc. Sec., 658 F. App’x 248, 254 (6th Cir. 2016) (citing Thacker v. Comm’r of Soc.

Sec., 99 F. App’x 661, 665 (6th Cir. 2004)). Effectively, Plaintiff accuses the ALJ of cherry

picking the evidence to support his conclusions. Such a contention “is seldom successful

because crediting it would require a court to re-weigh record evidence.” DeLong v. Comm’r of

Soc Sec. Admin., 748 F.3d 723, 726 (6th Cir. 2014); see also White v. Comm’r of Soc. Sec., 572

F.3d 272, 284 (6th Cir. 2009) (“[W]e see little indication that the ALJ improperly cherry picked

evidence; the same process can be described more neutrally as weighing the evidence.”).

       Finally, the ALJ considered the record as a whole, and his conclusions are supported by

substantial evidence. For example, the ALJ thoroughly considered records pertaining to

Plaintiff’s foot and elbow symptoms, as discussed in Section IV.A. above, and the opinions of

Drs. Shelton and Parsley, as discussed in Section IV.B. above. The ALJ observed that Plaintiff

experiences degenerative and inflammatory changes of the joint and spine and considered

objective findings such as diagnostic imaging and blood panel results. (R. at 20.) Ultimately,


                                                28
the ALJ concluded that the evidence is “inconsistent with disabling pain levels” as alleged by

Plaintiff. The ALJ reached this conclusion based on the lack of treatment between November

2013, when Plaintiff alleges she became disabled, and May 25, 2015. (R. at 21.) He also cited

the fact that Plaintiff “was able to work for several years after the onset of her medication-

induced neuropathy, in a job requiring medium exertion levels setting up merchandize displays,

suggesting that those changes were not as limiting as she currently reports.” (R. at 21.) The ALJ

pointed out that Plaintiff generally reported mild or moderate pain levels throughout 2014; that

she reported improved symptoms with no pain on walking at an October 1, 2014 medical

appointment; that she “consistently presented in no acute distress” with examination findings that

“did not demonstrate significant motor, neurological or gait deficits”; and that she generally

“retained full range of motion and had no edema.” (R. at 21.) The ALJ further emphasized that

Plaintiff treated only conservatively and at routine intervals throughout 2015 and 2016,

“suggestive of symptoms that were well-controlled with routine outpatient treatment.” (R. at

21.) The ALJ acknowledged that Plaintiff underwent a total knee arthroplasty in February 2017,

but observed that the need to do so arose acutely from an injury and that “subsequent treatment

notes demonstrated unremarkable post-operative.” (R. at 21.) The ALJ also considered Dr.

Villanueva’s opinion, in which he found Plaintiff is capable of performing a range of “sedentary

exertional activities with reduced postural and manipulative functioning,” and concluded that this

“opinion is consistent with the weight of the evidence.” (R. at 23.) The ALJ also reasonably

considered Plaintiff’s activities of daily living in assessing her credibility regarding the intensity

and frequency of her pain. See 20 C.F.R. § 404.1529(c)(3)(i) (daily activities may be useful to

assess nature and severity of claimant’s symptoms); Warner v. Comm’r of Soc. Sec., 375 F.3d


                                                  29
387, 392 (6th Cir. 2004) (“The administrative law judge justifiably considered [the claimant’s]

ability to conduct daily life activities in the face of his claim of disabling pain.”). The ALJ

emphasized that Plaintiff “continued to be able to carry out her activities of daily living

independently without assistance,” and that she even traveled to Canada for vacation in July

2015, “suggesting she was capable of sitting for prolonged periods to travel.” (R. at 22.) In light

of this thorough analysis of the record, the undersigned rejects Plaintiff’s contention that the

ALJ’s decision is not supported by substantial evidence.

       Accordingly, it is RECOMMENDED that Plaintiff’s third contention of error be

OVERRULED.

                                       V.    CONCLUSION

       In sum, from a review of the record as a whole, the undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner of Social Security’s decision.

                            VI.    PROCEDURE ON OBJECTIONS

       If Plaintiff seeks review by the District Judge of this Report and Recommendation, he

may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       Plaintiff is specifically advised that the failure to object to the Report and


                                                 30
Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.



                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  31
